Citation Nr: 1641247	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-29 827	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to March 1968.  He died in April 2013.  The appellant is the Veteran's former spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 notification letter of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in March 1962 and were legally divorced in July 1990.  

2.  The Veteran died in April 2013.

3.  The appellant and the Veteran were married and divorced in North Carolina and residents of North Carolina at the time of the Veteran's death, a state that does not recognize common law marriages.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 101(3), 103(c), 1304, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.102 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case. As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to status as a surviving spouse.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

When a veteran dies, his or her surviving spouse may be eligible to receive VA death benefits, to include Dependency and Indemnity Compensation (DIC) benefits, death compensation, death pension, and accrued benefits.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. §3.50 (a) (2015).  VA DIC benefits are payable to a surviving spouse who was married to the veteran (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54 (c). 

Consequently, "surviving spouse" status is a threshold requirement for both DIC and death pension benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j).  There are various methods in which a valid marriage may be established for VA benefit purposes.  See 38 C.F.R. § 3.205  (2015). 

A surviving spouse for VA purposes is defined as a person whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person. See 38 C.F.R. §§ 3.50 (b), 3.53 (2015).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. §3.54 (2015). 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a). 

Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  The Court has also indicated in Scott v. Principi, 3 Vet. App. 352, 354-57 (1992) that VA must pay specific attention to the way in which the applicable local law is applied.
Here, the evidence shows that the appellant and the Veteran were married in Mt. Airy, North Carolina, in March 1962, at which time they were both residents of Mt. Airy, North Carolina.  A copy of a divorce judgment filed with the Superior Court of Surry County in North Carolina reflects that they divorced in July 1990.  The Veteran died in April 2013, at which time he was a resident of North Carolina.  His certificate of death lists his marital status as "divorced."

The appellant does not contest the fact that she was divorced from the Veteran at the time of his death.  Rather, she contends that she should nevertheless be recognized as the Veteran's surviving spouse because (1) she had been married to the Veteran for almost thirty years; (2) neither she nor the Veteran had remarried; and (3) she had continued to care for the Veteran after they divorced, even allowing him to live in her home as necessary to recover from various ailments before he moved into a nursing home.  The appellant also states that she provided monetary support to the Veteran, including burial expenses, and that he did not provide any monetary support to her and their children during their marriage.

The Board is sympathetic to the appellant's position.  However, a divorce judgment confirms that the appellant and the Veteran were divorced in July 1990.  Further, although the appellant and the Veteran may have cohabitated after their divorce and may have even held themselves out to the public as husband and wife, there is no indication that they legally remarried one another after their divorce and North Carolina, the state in which they resided, does not recognize common law marriages or marriages by consent.  State v. Wilson, 121 N.C. 650, 28 S.E. 416 (1897).  Further, although North Carolina courts "will recognize as valid a common law marriage 'if the acts alleged to have created it took place in a state in which such a marriage is valid,'" State v. Alford, 298 N.C. 465, 473, 259 S.E.2d 242, 247 (1979), the appellant has not alleged, and the evidence does not otherwise demonstrate, that she and the Veteran entered into a common law marriage after their legal divorce in a state where such marriages are recognized as valid.  Moreover, there is no indication of an attempted remarriage of the appellant to the Veteran that was invalid by reason of a legal impediment.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52 (providing circumstances in which an attempted marriage deemed invalid due to a legal impediment may be considered valid for purposes of receiving VA benefits).  Accordingly, while the appellant was at one time lawfully married to the Veteran, she and the Veteran had been lawfully divorced for many years at the time of his death, and under the law she may not be recognized by VA as his surviving spouse.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 3.1(j), 3.50.

In so finding, the Board is cognizant that 38 C.F.R. § 3.52, provides certain limited exceptions to the general definition of surviving spouse.  While the appellant and the Veteran had a facially valid marriage at one time, and the dissolution of their marriage was purportedly due to the fault of the Veteran, the appellant nonetheless may not be considered the Veteran's surviving spouse under 38 C.F.R. § 3.52.

When read in the context of the other regulations pertaining to the appellant's status, for purposes of determining if she may be recognized as the Veteran's surviving spouse, it is evident that 38 C.F.R. § 3.52 is applicable in determining whether a valid marriage between the Veteran and the appellant can be established.  The regulation is not applicable if the appellant's valid marriage to the Veteran was terminated by divorce prior to his death, as in the present case.  Indeed, 38 C.F.R. § 3.50 requires that the appellant have been the Veteran's "lawful" spouse at the time of his death.  In addition, 38 C.F.R. § 3.52 (b) indicates that an impediment to a valid marriage is for consideration when the parties entered into a marriage relationship.  The parties' subsequent divorce, however, cannot be considered an "impediment" to the validity of the original marriage, as the validity of the original marriage is not in question. 

For the foregoing reasons, the Board finds that the appellant was not the lawful spouse of the Veteran at the time of his death and thus, as a matter of law, she cannot be considered the Veteran's surviving spouse for VA benefits purposes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of lack of legal merit or lack of entitlement under the law). Hence, the appellant's claim must be denied.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


